Citation Nr: 1415955	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than July 10, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD, retroactively effective from July 10, 2009.  The Veteran filed a Notice of Disagreement (NOD) in May 2010, appealing the effective date assigned.  The RO issued a Statement of the Case (SOC) in December 2010.  In January 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran separated from the active military service in January 1969, and did not raise a claim of entitlement to service connection for PTSD within one year of discharge.

2.  On July 2, 2007, the Veteran first raised a claim of entitlement to service connection for PTSD.

3.  A November 2007 rating decision denied that claim.

4.  In December 2007, the Veteran filed a NOD with the November 2007 rating decision.

5.  In response, the RO issued a SOC in January 2009, and the Veteran was notified of this decision on January 13, 2009.

6.  The Veteran filed a January 29, 2009, statement that can be considered in lieu of a Substantive Appeal/Form 9.

7.  The Veteran perfected a timely appeal of the November 2007 rating decision.
8.  On July 10, 2009, the Veteran filed another Substantive Appeal (on VA Form 9) for his service connection for PTSD claim.

9.  The RO treated the July 10, 2009, statement as a new and material evidence claim for service connection for PTSD.

10.  In an April 2010 rating decision, service connection for PTSD was granted, effective July 10, 2009.


CONCLUSION OF LAW

The criteria for an earlier effective date of July 2, 2007, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5103A, 5107, 5110, 5126, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.326(a), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for PTSD.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in August 2009 before the grant of service connection for PTSD was legally sufficient, VA's duty to notify in this case is satisfied.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  A VA medical opinion is unnecessary in this case.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Earlier Effective Date Claim

An April 2010 rating decision granted service connection for PTSD, retroactively effective from July 10, 2009.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active military service in January 1969.  It is not in dispute that he failed to submit a claim of entitlement to service connection for PTSD within one year from his discharge.  Therefore, assignment of an effective date back to the day following his military discharge is not possible.

By way of history, on July 2, 2007, the Veteran's representative first raised an informal claim of entitlement to service connection for PTSD for the Veteran.  On July 3, 2007, the Veteran submitted his formal application for service connection for PTSD.  A November 2007 rating decision denied that claim.  In December 2007, the Veteran filed a NOD with the November 2007 rating decision.  In response, the RO issued a SOC in January 2009, and the Veteran was notified of this decision on January 13, 2009.  The Veteran filed a Substantive Appeal (on VA Form 9) on January 21, 2009.  This Substantive Appeal was date stamped January 2011.  In a January 2011 statement, the Veteran argued that he submitted this Substantive Appeal in January 2009, but that the document was lost by VA.  The Board finds that the issue of whether the January 2009 VA Form 9 was timely is moot, as a January 29, 2009, statement by the Veteran (which is date stamped with January 2009) can be considered in lieu of a VA Form 9.  

In this regard, a Substantive Appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  According to the regulation, the Substantive Appeal must set out specific arguments relating to errors of fact or law made by the AOJ in reaching the determination or determinations being appealed.  38 C.F.R. § 20.202 (2013).  In the November 2013 Informal Hearing Presentation (IHP), the Veteran's representative argued that the January 29, 2009, statement should be construed as a statement in lieu of VA Form 9, and thus satisfy the requirements of a Substantive Appeal.  The Board agrees.  Specifically, the January 29, 2009, statement was submitted after the January 13, 2009, SOC, and expresses the Veteran's intent to continue appealing his PTSD claim, as referenced by the December 2007 NOD.  The statement makes clear that the Veteran does not view the service connection claim for PTSD as closed or abandoned.  As stated above, the requirements of a Substantive Appeal can be satisfied, even if the document is not submitted on a VA Form 9.  Accordingly, for the aforementioned reasons, the Board finds that the Veteran perfected a timely appeal of the November 2007 rating decision.  Id.

On July 10, 2009, the Veteran filed another Substantive Appeal (on VA Form 9) for his service connection for PTSD claim.  The RO treated the July 10, 2009, statement as a new and material evidence claim for service connection for PTSD.  In an April 2010 rating decision, service connection for PTSD was granted, effective July 10, 2009, the date of the alleged new and material evidence claim.
However, as the Veteran had perfected a timely appeal of the service connection denial for PTSD with his January 29, 2009, statement in lieu of a VA Form 9, his service connection claim remained pending until it was finally granted in the April 2010 rating decision.  Therefore, the effective date of service connection claim should be the date of his original claim for service connection for PTSD - July 2, 2007.  Therefore, the Board finds that the Veteran is entitled to an earlier effective date of July 2, 2007, for the grant of service connection for PTSD.

It is further noted that, under 38 C.F.R. § 3.157 (2013), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's July 2, 2007, formal claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for PTSD (or a psychiatric disorder) was filed earlier than July 2, 2007.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

In sum, the Veteran is entitled to an earlier effective date of July 2, 2007, but no earlier, for the grant of service connection for PTSD.  The benefit-of-the-doubt rule has been considered in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an earlier effective date of July 2, 2007, for the grant of service connection for PTSD is granted.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


